Citation Nr: 1633259	
Decision Date: 08/22/16    Archive Date: 08/26/16

DOCKET NO.  09-17 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a skin disability, to include as due to exposure to herbicides.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Durham, Counsel






INTRODUCTION

The Veteran served on active duty from November 1965 to September 1968. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a December 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

This matter was remanded in June 2013 and September 2015 for further development, to include sending the Veteran a notice letter, obtaining medical records, reissuing a supplemental statement of the case (SSOC) to the Veteran, and obtaining a VA examination and addendum opinion.  All requested development has since been conducted. 

Medical evidence was associated with the Veteran's Virtual VA paperless claims file after the most recent SSOC was issued.  However, this medical evidence is not pertinent to the issue, and the Board will proceed to adjudicate the claim as done below with no prejudice to the Veteran.


FINDING OF FACT

The most probative evidence of record does not show a skin disability is etiologically related to a disease, injury, or event in service, to include in-service exposure to herbicides, or to a service-connected disability.	


CONCLUSION OF LAW

A skin disability was not incurred in or aggravated by service, was not caused or aggravated by a service-connected disability, and may not be presumed to have been caused by service.  See 38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326 (2015).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

A VCAA letter dated in June 2007 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2015); 38 C.F.R. § 3.159(b)(1) (2015); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  This letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Additionally, this letter notified the Veteran as to how appropriate disability ratings and effective dates are assigned.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA's duty to assist has been satisfied.  The Veteran's available service treatment records and relevant post-service medical records are in the file.  All records identified by the Veteran as relating to this claim have been obtained, to the extent possible.  The record contains sufficient evidence to decide the claim, and VA has fulfilled its duty to assist.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2015).  The Veteran was provided a VA skin examination in July 2013.  An addendum opinion was provided in November 2015 by the same examiner.  The examiner reviewed the claims file, conducted the appropriate diagnostic tests and studies, and provided a rationale for his opinions.  This examination report and addendum opinion are sufficient upon which to base a decision.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2015).

If a Veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116  and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2015).  

These diseases include AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, all chronic B-cell leukemias, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, ischemic heart disease, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2015).

The Court of Appeals for the Federal Circuit has held that a claimant is not precluded from establishing service connection for a disease claimed as related to herbicide exposure, as long as there is proof of such direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  See also Brock v. Brown, 10 Vet. App. 155, 160-61 (1997), vacated on other grounds (Fed. Cir. Dec. 15, 2000).
For any disability which is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a) (2015).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. 
§ 3.310(b) (2015); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Exposure to herbicides is presumed, as the Veteran served in the Republic of Vietnam from October 1967 to September 1968.  See Service Personnel Records; 38 C.F.R. § 3.309(e). 

During service, the Veteran was seen in January 1967 with macular, pigmented lesions on the back and arm, that were very pruritic.  However, his September 1968 Report of Medical Examination revealed a normal clinical skin evaluation, and the Veteran reported no skin complaints on his September 1968 Report of Medical History. These medical records are highly probative both as to the Veteran's subjective reports and their resulting objective findings.  They were generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to  statements of diagnosis or treatment.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rationale that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).

Post-service, the Veteran's skin disabilities have been diagnosed as dermatitis, lichen planus, lichen simplex chronicus, a fungal rash, and an inflamed face after shaving.

In July 2013, the Veteran was afforded a VA examination, and diagnosed with tinea cruris, tinea corporis, and onychomycosis.  The examiner also noted previous diagnoses of tinea versicolor, dermatitis, lichen planus, pseudobarbae folliculitis, and lichen simplex chronicus.  Further, the examiner noted the Veteran's statement that he had a "jungle rot" in Vietnam.  During the examination, the examiner opined that the Veteran's skin disability was less likely than not related to his military service.  The examiner explained that there was no evidence of any skin problems in the Veteran's service treatment records.  Although the examiner noted that the Veteran reported a complaint in service of macular, pigmented lesions of the back and arms, he stated that "there is no suspicion, diagnosis, or treatment in the military for any fungal skin condition."  

In the September 2015 remand, the Board noted that the July 2013 VA examination report did not contain an opinion as to whether the Veteran's current skin disability is associated with his exposure to herbicides, as the Veteran has alleged.  See Combee v. Brown, 34 F.2d at 1039, 1042 (1994).  

In November 2015, the same examiner who conducted the July 2013 VA examination provided an additional opinion.  He found that the Veteran's tinea: discolored toenails with moderate subungual debris, white maceration between toes, dry skin, and hyperpigmented and thickened areas of the gluteal folds, groin, and underarms, is less as likely as not related to any incident of the Veteran's military service, to include the Veteran's conceded exposure to herbicide exposure therein.  The examiner explained that tinea is an infection usually caused by fungus, occasionally yeast or mycosis.  Chemical exposures are not known to
precipitate tinea infections.  Breaks in the nail bed, heavy sweating with infrequent changing of clothes, and obesity with folded skin trapping moisture are leading causes of tinea (fungal) infections.

Additionally, the examiner opined that these skin conditions were not caused by or aggravated from posttraumatic stress disorder (PTSD), residuals of prostate cancer, peripheral neuropathy of the right and left lower extremities, and erectile dysfunction.  He further stated that he was unable to determine without mere speculation if these skins conditions were aggravated from diabetes mellitus, type II.  The examiner noted that tinea is an infection usually caused by fungus, occasionally yeast or mycosis.  Chemical exposures are not known to precipitate tinea infections.  Breaks in the nail bed, heavy sweating with infrequent changing of clothes, and obesity with folded skin trapping moisture are leading causes of tinea (fungal) infections.  In poorly treated cases of diabetes, the elevated  glucose can worsen or aggravate fungal infection.  However, the Veteran does not have a glucose reading higher than 160 and most HgA1c are in ideal control between 6.5 - 7.0 with only one reading in the last five years being higher than 7.0.  The examiner concluded that it was more than likely his continued fungal infection with aggravation was from obesity with folded skin trapping moisture.

The Veteran has not been diagnosed with a disease that is listed as being associated with exposure to herbicides.  38 C.F.R. § 3.309(e) (2015).  Under the authority granted by the Agent Orange Act of 1991, the Secretary of VA specifically determines, based on reports of the National Academy of Sciences (NAS) and other medical and scientific studies, diseases that may be presumed to have been caused by exposure to herbicidal agents.  As the Veteran has not been diagnosed with any diseases on this list, service connection cannot be granted for the Veteran's skin condition as presumptively associated with in-service exposure to herbicides.

Apart from the presumptive provisions listed above, the evidence reflects that the Veteran was seen in January 1967 with macular, pigmented lesions on the back and arm, that were very pruritic.  However, there is no indication that these lesions are related to any post-service skin conditions for which the Veteran is claiming service connection.  Moreover, as noted above, the Veteran's September 1968 Report of Medical Examination and Report of Medical History upon separation from service give no indication of a skin disability of any kind. 

Essentially, the only medical opinions of record on the matter specifically indicate that the Veteran's current skin disability is not related to his service.  The July 2013 VA opinion noted that the Veteran's skin disability was less likely than not related to his military service, as there is no suspicion, diagnosis, or treatment in the military for any fungal skin condition.  In the November 2015 opinion, the same examiner noted that the Veteran's skin conditions are less likely as not related to any incident of the Veteran's military service, to include his conceded exposure to herbicide exposure therein, as tinea is an infection usually caused by fungus, occasionally yeast or mycosis, and chemical exposures are not known to precipitate tinea infections.  The examiner concluded that it was more than likely the Veteran's continued fungal infection with aggravation was from obesity with folded skin trapping moisture.

As the July 2013 and November 2015 VA opinions were based on a complete review of the claims file and examination of the Veteran, and the opinions were supported by a detailed rationale, these opinions are the most probative medical evidence on the matter.  

With regard to the Veteran's lay assertions, the Board notes that the type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  For example, lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, the layperson is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Regarding nexus, although without describing specific situations, the Federal Circuit also has explicitly rejected the view that medical evidence is necessarily required when the determinative issue is etiology.  See id., at 1376-77.  In short, the Board cannot determine that lay evidence as to diagnosis and nexus lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Veteran's complaints as to his symptoms are certainly capable of lay observation.  However, the cause of his currently diagnosed skin condition is not capable of lay observation, as there is no evidence that the Veteran has training in dermatological diseases.  The Veteran's opinion is afforded little weight in the analysis of whether a nexus between his current dermatological disabilities and his service exists.

By contrast, as noted above, the medical professional who provided the July 2013 and November 2015 VA opinions examined the Veteran, reviewed the claims file, and offered opinions with supporting explanation as to why, in his medical judgments, the Veteran's skin condition is not related to service or to a in-service exposure to herbicides.  The Board places the most significant weight on these medical opinions, which finds against service connection.  Thus, the Veteran's claim for service connection for a skin condition must fail on a direct basis.

With regard to granting service connection on a secondary basis, there is no medical or lay evidence of record linking the Veteran's current skin conditions to a service-connected disability.  Specifically, the VA examiner opined in November 2015 that the Veteran's skin conditions were not caused by or aggravated from PTSD, residuals of prostate cancer, peripheral neuropathy of the right and left lower extremities, or erectile dysfunction, as tinea is an infection usually caused by fungus, occasionally yeast or mycosis, and it is more than likely the Veteran's continued fungal infection with aggravation is from obesity with folded skin trapping moisture.

With regard to the Veteran's service-connected diabetes mellitus, type II, the examiner opined that he was unable to determine without mere speculation if these skins conditions were aggravated from diabetes mellitus, type II.  He stated that in poorly treated cases of diabetes, elevated glucose can worsen or aggravate fungal infection.  However, the examiner found that the Veteran does not have a glucose reading higher than 160 and most HgA1c are in ideal control between 6.5 - 7.0 with only one reading in the last five years being higher than 7.0.  The examiner concluded that it was more than likely his continued fungal infection with aggravation was from obesity with folded skin trapping moisture.  Therefore, while the examiner initially indicated that providing an opinion in this case pertaining to diabetes mellitus, type II would be speculative, the examiner ultimately concluded that the Veteran's fungal infections were more likely related to obesity with folded skin trapping moisture and noted that the Veteran's glucose readings were not at a level which would typically indicate aggravation of a fungal infection. 

The examiner's observations regarding the Veteran's HgA1c results and obesity are consistent with the Veteran's treatment records.  For example, his weight was recorded in VA treatment records as 272 in August 2009; 262 in June 2012; 264 in November 2013; 272 in September 2014; 269 in February 2015; and 265 in September 2015.  His A1C was recorded as 6.8 in November 2008; 6.7 in June 2009; 6.8 in June 2013; 6.9 in January 2014; and 7.0 in September 2015.

In short, there is no medical evidence of record indicating that the Veteran's skin conditions are in any way related to his service-connected disabilities.  Moreover, the Veteran himself does not appear to be asserting that his skin disability is related to a service-connected disability but instead is basing his claim on allegations already addressed above of a relationship between his skin disability and his in-service exposure to herbicides.  Thus, without medical or lay evidence linking the Veteran's skin disability to a service-connected disability, the Veteran's claim for service connection for a skin condition must fail on a secondary basis.

The preponderance of the evidence is against the claim and the appeal is denied.  


ORDER

Service connection for a skin disability, to include as due to exposure to herbicides is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


